Title: To George Washington from the Maryland Council, 23 March 1780
From: Maryland Council
To: Washington, George


          
            Sir,
            Annapolis March 23d 1780.
          
          
            In Council
            We have had the honor of receiving your Excellency’s Letters of the 19th & 20th Ultimo and 10th of the Current Month, with their several enclosures, every of which shall be immediately laid before the Honorable General Assembly now about to meet.
            The Recruiting Officers in this State have not had the success We Wished, Yet they have procured a sufficient number to lessen our deficiency considerably, and should the Legislature continue our Recruiting Act Six or Eight Weeks beyond the time limited for its duration, We have reason to expect our Quota will be nearly if not entirely compleat in that Space. We have the Honor to be with Sentiments of the most profound Personal respect esteem & Attachment Your Excellencys Most Humble Servants
            
              Tho. Sim Lee
            
          
        